Reasons for Allowance
Claims 1-13 and 15-23 have been found allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claims 1, 9 and 15 with particular attention to “wherein an average particle size of the at least one sacrificial material is about 10 nm to about 10 μm”.
 Bovenkerk as modified by Strong, Cho and Cannon teaches the tungsten carbide, which is considered equivalent to Applicant’s claim term “at least one sacrificial material”, is formed in situ, that is, a reaction product, during high-pressure/high-temperature sintering process.  Bovenkerk as modified by Strong, Cho and Cannon does not teach the particle size of the resultant tungsten carbide reaction product or, for that matter, the size, e.g., measured in microns, or volume, e.g. measured in milliliters, of the resultant interstitial spaces of the resultant polycrystalline diamond body within which the resultant tungsten carbide reaction product resides after sintering.  For these reasons, there is no obvious reason to modify the teachings of Bovenkerk with any one of Strong, Cho or Cannon and teach “wherein an average particle size of the at least one sacrificial material is about 10 nm to about 10 μm” according to Applicant’s independent claims 1, 9 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731